Motion granted and appeal dismissed, with costs and $10 costs of motion, upon the ground that the Appellate Division order granting a new trial did not “ necessarily affect ” the I . final judgment, as required to allow an appeal as of right from the judgment (CPLR 5601, subd. [d]; Town of Peru v. State of New York, 30 N Y 2d 859; Karell Realty Corp. v. State of New York, 29 N Y 2d 935; Matter of Satterlee, 2 N Y 2d 285, 290; Matter of Daus v. Gunderman & Sons, 283 N. Y. 459, 464; Cohen and Karger, Powers of the New York Court of Appeals, at pp. 317, 344). [Motion for reconsideration granted and appeal transferred 33 N Y 2d 820.]